I dissent. The failure to file the claim before May 6, 1929, should not be used against the creditor or the estate. The transaction was much a family affair, but it was real. Being real and just, I cannot see why it should not be allowed even though it was with the idea of lowering the inheritance tax. To my notion the parties had a right to lower the inheritance tax so that it would be within the spirit of the statute and based upon the net value of the inheritance. Whether some individual gained by the transaction is not enough to condemn it.
The transaction involved at least a moral obligation. See In re Estate of Lindmeyer, 182 Minn. 607, 235 N.W. 377. It is the moral obligation that supports a new promise to pay. I assume from the opinion that in the absence of the inheritance tax law the conduct of the representatives of the estate would have effectually waived the statute of limitations. If so, I am unable to construe the inheritance tax law as meaning that the state's right to a tax on the net estate can take away the right of the estate to have all moral obligations paid. Here we have the anomalous, if not ridiculous, situation wherein the state claims and gets an inheritance tax while refusing to permit a deduction of a moral and just debt which is recognized by all interested persons. Certainly the legislature never so intended. It seems to me that the conclusion is unjust. When consent is given to the allowance of a claim it is not one barred by G. S. 1923 (2 Mason, 1927) § 8814. I think the holding in McKee's Estate, 25 Pa. Co. Ct. R. 589, 10 Pa. Dist. R. 538, cited in the opinion, and which apparently until now is not *Page 172 
opposed by any other judicial declaration, states a wholesome and correct conclusion. That case holds specifically that the inheritance tax "operates only upon the residue left for distribution after all just, as well as legally enforceable, debts of the decedent are paid, provided the estate is made to pay the same." Here the claim was certainly a "just" one.